      Case 2:20-cv-02616-JAR-KGG Document 1-1 Filed 12/08/20 Page 1 of 6


                                                       ELECTRONICALLY FILED
                                                          2020 Sep 16 PM 2:29
                                           CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                     CASE NUMBER: 2O2O-CV-OOO549

              IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS




SHARON SANDIN,

                Plaintiff,

                                                                  Case No.
VS.




KANSAS CITY, KANSAS
USD NO. 5OO,

                Defendant.




                                   PETITION FOR DAMAGES

        Plaintiff Sharon Sandin ("Sandin"), for her Petition against defendant Kansas City,

Kansas USD No. 500 ("USD 500"), states and alleges as follows:

l.      Plaintiff Sandin is an individual and resident of Kansas City, Kansas.

2.      Defendant USD 500 is a public-school district, authorized to do business in Kansas.

3.      Jurisdiction and venue are properly placed inasmuch as all transactions and occurrences

        relevant to plaintiff s cause of action occumed in this judicial district.

4.      This court possesses subject matter jurisdiction inasmuch as plaintiff s principal claims

        arise out of federal law, to wit 42 U.S.C.     l2l0l   et seq., the Americans with Disabilities

        Act ("ADA"), which grants this court jurisdiction over the proceedings.




                                                   I
      Case 2:20-cv-02616-JAR-KGG Document 1-1 Filed 12/08/20 Page 2 of 6




                                   FACTUAL BACKGROUND

5       Plaintiff incorporates each of the foregoing allegations, and further states as follows.

6       Plaintiff, an individual with one or more disabling conditions under the ADA, served as a

        Special Education teacher within the district encompassed by USD 500.

7       Plaintiffs job performance was exceptional in her capacity as a Special            Education

        teacher, and no worse than similarly situated co-workers.



            COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF
          THE AMERICANS WITH DISABILITIES ACT.42 U.S.C. 12101 et seq.


8       Plaintiff incorporates each of the foregoing allegations, and further states as follows.

9       Plaintiff possesses one or more disabling conditions, including Type         II diabetes, for
        which she required medication; her diabetic condition impairs one or more of her major

        life activities, facts known to defendant USD 500.

10.     Plaintiff s supervision was previously made aware by plaintiff of her disabling condition

        and requests for reasonable accommodation to handle andlor deal with the occasional

        side-effects and/or symptoms of the same.

11      Plaintiff was actively discriminated against and victimized by defendant, including her

        Principal Geoffrey D. Markos, due to her disabling condition.

12.     On or about October 2,2019 plaintiff was notified that she should attend a meeting to

        discuss her termination from employment by defendant.

l3      On October 2, 2019 plaintiff attended the above-referenced meeting and was notified

        formally of the decision that she be terminated by defendant. After being notified of her

        termination from employment, Ms. Sandin opted to submit for retirement as was her right


                                                 2
    Case 2:20-cv-02616-JAR-KGG Document 1-1 Filed 12/08/20 Page 3 of 6




        as a vested retirement-eligible employee under the defendant's retirement policies

        together with those of the Kansas Public Employees Retirement System.

 14.    Plaintiff s mistreatment during the course of her employment and at the time of her

        involuntary discharge was       a direct result of her disabling condition, and as such
        constituted one or more actions taken in violation of the ADA.

 15.    Defendant's actions constitute unlawful disability discrimination against her.

 16.    Plaintiff has suffered damage   as a direct       result of the foregoing.

 17.    In light of the foregoing, plaintiff s course of unlawful treatment by defendant gives rise

        to her claim for damages as a result of her unlawful treatment in violation of her right to

        be free from disability discrimination in employmento as provided by the        ADA.

18.     Plaintiff is entitled to a judgment in her favor, and against defendant, for her          actual

        damages arising from defendant's violation               of her right to be free from disability
        discrimination, and plaintiff has been so damaged in an amount exceeding $75,000.00.

19.     Plaintiff is further entitled to an award of compensatory damages arising from her

        unlawful course of treatment by defendant, and said damages are in an amount exceeding

        $75,000.00.

20.    Plaintiff is further entitled to the award of her attorney's fees and costs, statutory interest,

       together with such other and further relief as the Court deems proper.




WHEREFORE, plaintiff Sandin prays for judgment against defendant USD 500 in an amount

exceeding $75,000.00 as and for her actual damages, for judgment against defendant USD 500 in

an amount exceeding $75,000.00 as and for her compensatory damages, and further for her

attorney's fees and costs, statutory interest, together with such further relief as the Court deems


                                                      a
                                                      -)
   Case 2:20-cv-02616-JAR-KGG Document 1-1 Filed 12/08/20 Page 4 of 6




proper.




                  COUNT      II: RETALIATION IN VIOLATION              OF THE ADA


21.       Plaintiff incorporates each of the foregoing allegations, and further states   as follows.

22.       Plaintiff possesses one or more disabling conditions, including Type           II diabetes,   for

          which she required medication; her diabetic condition impairs one or more of her major

          life activitieso facts known to defendant USD 500.

23.       Plaintiffls supervision were previously made aware by plaintiff of her disabling condition

          and requests for reasonable accommodation to handle and/or deal with the occasional

          side-effects andlor symptoms of the same.

24.       Plaintiff was actively discriminated against and victimized by defendant, including her

          Principal Geoffrey D. Markos, due to her disabling condition.

25.       On or about October 2,2019 plaintiff was notified that she should attend a meeting to

          discuss her termination from employment by defendant.

26.       On October 2, 2019 plaintiff attended the above-referenced meeting and was notifTed

      formally of the decision that she be terminated by defendant. After being notified of her

      termination from employment, Ms. Sandin opted to submit for retirement as was her right

      as a vested retirement-eligible employee under the defendant's retirement policies

      together with those of the Kansas Public Employees Retirement System.

27.   Plaintiffls mistreatment during the course of her employment and at the time of her

      involuntary discharge were actions taken against her           in retaliation for her disabling
      condition, and as such constituted one or more retaliatory actions taken in violation of the




                                                   4
      Case 2:20-cv-02616-JAR-KGG Document 1-1 Filed 12/08/20 Page 5 of 6




          ADA.

28        Defendant' s actions constitute unlawful disabi I ity-based retal iation against her.

29.       Plaintiff has suffered damage as a direct result of the foregoing.

30        In light of the foregoing, plaintiff s course of unlawful treatment by defendant gives rise

          to her claim for damages as a result of her unlawful treatment in violation of her right to

          be free from disability discrimination in employment, as provided by the      ADA.

31.       Plaintiff is entitled to a judgment in her favor, and against defendant, for her actual

          damages arising from defendant's violation      of her right to be free from disability-based

          retaliation, and plaintiff has been so damaged in an amount exceeding $75,000.00.

32.       Plaintiff is further entitled to an award of compensatory damages arising from her

          unlawful course of treatment by defendant, and said damages are in an amount exceeding

          $75,000.00.

JJ        Plaintiff is further entitled to the award of her attorney's fees and costs, statutory interest,

          together with such other and further relief as the Court deems proper.




WHEREFORE, plaintiff Sandin prays for judgment against defendant USD 500 in an amount

exceeding $75,000.00 as and for her actual damages, for judgment against defendant USD 500 in

an amount exceeding $75,000.00 as and for her compensatory damages, and further for her

attorney's fees and costs, statutory interest, together with such further relief as the Court deems

proper.




                                                     5
Case 2:20-cv-02616-JAR-KGG Document 1-1 Filed 12/08/20 Page 6 of 6




                                 DEMAND FOR JURY TRIAL

  Plaintiff requests   a   trial by jury   as   to all issues so triable.




                                                           Respectfully Submitted,

                                                           LAW OFFICES OF ALBERT F. KUHL




                                                           /s/ Albert F. Kuhl
                                                           Albert F. Kuhl #12478
                                                           15700 College Blvd., Suite 102
                                                           Lenexa, Kansas 66219
                                                           Tel.: 913.438.2760
                                                           Fax: 913327.8492
                                                           Email : Al@KCjoblawyer.com
                                                           ATTORNEY FOR PLAINTIFF




                                                      6
